DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-20 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a method for controlling the travel of a motor vehicle to an alternative destination that is different from an intended location, the method comprising:
identifying an intended location including a point of interest;
determining a usage rate at the intended location using a computing apparatus on the basis of data provided on the intended location;
determining a plurality of possible alternative destinations with respective point of interest corresponding to but different from the intended location on the basis of the data provided on the intended location if the usage rate exceeds a predefined usage rate threshold value;
determining a predicted usage rate at the possible alternative destinations using the computing apparatus on the basis of data provided on the possible alternative destinations;
selecting the alternatives destination from the plurality of possible alternative destinations while taking into considerations the predicted usage rate at the possible alternative destinations;
automatically controlling the propulsion and navigation of the motor vehicle to the selected alternative destination.
The elements contained in claim 10 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a system rather than a method and thus allowable for the same reasons as stated above.
The elements contained in claim 14 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a vehicle rather than a method and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Wilkens et al. (DE 10 2014 214758 A1) disclose a method for a navigation system of a vehicle which possible parking spaces are determined with a predetermined radius around a set destination and assigned to a respective one of the possible parking lots a respective cost information, Wilkens et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661